 

Exhibit 10.1

 

FRANCESCA’S SERVICES CORPORATION

 

September 16, 2016

 

Re: Employment Letter Agreement

 

Dear Steve:

 

Subject to the terms and conditions of this letter agreement (this “Agreement”),
Francesca’s Services Corporation, a Delaware corporation (“FSC”), Francesca’s
Holdings Corporation, a Delaware corporation (“Parent”), and Francesca’s
Collections, Inc., a Texas corporation (“FCI” and, collectively with FSC and
Parent, the “Company”) desires to employ you on the terms and conditions of this
Agreement. This Agreement is subject to the Company completing a satisfactory
background check and shall be effective as of the Effective Date.

 

1.  Employment; Compensation and Benefits.

 

(a)  Position and Duties. You shall serve as the Company’s President and Chief
Executive Officer. During your Period of Employment (as defined below) with the
Company, you agree to (i) devote substantially all of your business time, energy
and skill to the performance of your duties for the Company, (ii) perform such
duties in a faithful, effective and efficient manner and (iii) hold no other
employment.

 

(b)  Period of Employment. Your start date will be October 10, 2016 (the
“Effective Date”). Your “Period of Employment” begins on the Effective Date and
is for an indefinite term, until terminated as provided in Section 2(a).

 

(c)  Base Salary. Your base salary (the “Base Salary”) shall be at an annualized
rate of Seven Hundred Seventy-Five Thousand Dollars ($775,000.00) and shall be
paid in accordance with the Company’s regular payroll practices in effect from
time to time.

 

(d)  Annual Bonus. You may be eligible for an annual incentive bonus based on
the Company’s annual bonus plan that may exist from time to time. Your target
annual incentive bonus amount for a particular fiscal year of the Company during
the Period of Employment shall equal One Hundred Percent (100%) of your Base
Salary for that fiscal year. With respect to the fiscal year in which the
Effective Date occurs, you will be eligible for a bonus for such fiscal year,
pro-rated to reflect the number of calendar days of your employment with the
Company from the Effective Date through the end of the fiscal year and the
Company’s performance for such period as determined by the Compensation
Committee of the Parent’s Board of Directors (the “Compensation Committee”)
relative to performance goals previously established by the Compensation
Committee for fiscal 2016 bonuses for the Company’s other senior executives.

 

(e)  Signing Bonus. In connection with your execution of this Agreement, you
will be entitled to payment of a signing bonus of Three Hundred Thousand Dollars
($300,000) (the “Signing Bonus”). The Signing Bonus will be paid to you within
ten (10) business days after the Effective Date. If, at any time prior to the
first anniversary of the Effective Date, either you voluntarily terminate your
employment with the Company or the Company terminates your employment for Cause
(as defined below), you agree that you will promptly (and in all cases within
thirty (30) days following your termination of employment) repay to the Company
the gross (pre-tax) amount of the Signing Bonus.

 

 

 

 

(f)  Make-Whole Bonus. You will also be entitled to receive a payment from the
Company (the “Make-Whole Bonus”) to compensate you for the bonus opportunity
granted to you by your prior employer (the “Prior Employer”) with respect to the
Prior Employer’s 2016 fiscal year (the “Prior Employer Bonus”) that you actually
forfeited as a result of your accepting and commencing employment with the
Company. The amount of such payment (if any) will be determined as set forth in
Exhibit A attached herewith and incorporated herein for all purposes; subject to
the final approval of the Compensation Committee The Compensation Committee
shall confirm the amount of the Make-Whole Bonus as soon as practicable after
the end of the Prior Employer’s 2016 fiscal year and the Make-Whole Bonus shall
be paid to you within ten (10) business days after the Compensation Committee’s
determination; provided, however, that your right to receive any Make-Whole
Bonus is subject to your continued employment with the Company through the date
the Make-Whole Bonus is paid.

 

(g)  Retirement, Welfare and Fringe Benefits. During the Period of Employment
you shall be entitled to participate in all employee savings and welfare benefit
plans and programs, and fringe benefit plans and programs, made available by the
Company to the Company’s employees generally, in accordance with the eligibility
and participation provisions of such plans and as such plans or programs may be
in effect from time to time. You will be eligible for twenty (20) days of
paid-time-off each year in accordance with the Company’s policies.

 

(h)  RSA Grants. In connection with your actual commencement of employment with
the Company as of the Effective Date, you will be granted the following awards
of performance shares of Parent’s common stock in accordance with the
Francesca’s Holdings Corporation 2015 Equity Incentive Plan (the “Plan”):

 

(i)An award on the same terms and conditions as the annual awards of performance
shares granted to the Company’s other executive officers in March 2016 for the
Company’s 2016 fiscal year (including the performance metrics, goals and
weightings applicable to such awards), with the target number of shares subject
to such award to be determined by dividing (A) the product obtained by
multiplying (x) One Million Five Hundred Thousand Dollars ($1,500,000), by (y) a
fraction, the numerator of which is the number of calendar days between the
Effective Date and the last day of the Company’s 2016 fiscal year and the
denominator of which is three hundred sixty-five (365), by (B) the closing price
of a share of Parent’s common stock on The Nasdaq Stock Market on the last
trading day prior to the Effective Date.

 

(ii)An award of a number of performance shares determined by dividing (A) One
Million Five Hundred Thousand Dollars ($1,500,000), by (B) the closing price of
a share of Parent’s common stock on The Nasdaq Stock Market on the last trading
day prior to the Effective Date, such award to vest (x) with respect to
one-third (1/3rd) of the shares on the last day of the Company’s 2017 fiscal
year if both your employment with the Company continues through the first
anniversary of the Effective Date and the Company’s earnings per share for the
2017 fiscal year is greater than $0.75, and (y) with respect to the remaining
two-thirds (2/3rd) of the shares on the last day of the Company’s 2019 fiscal
year if both your employment with the Company continues through the third
anniversary of the Effective Date and the Company’s earnings per share for the
2019 fiscal year is greater than $0.75.

 

 2 

 

 

Each of these grants will be evidenced by a Restricted Stock Award Agreement to
be effective as of the Effective Date, be subject to the approval of the
Compensation Committee, and in accordance with the terms and conditions of the
Plan.

 

(i)  Future Long-Term Incentive Grants. During the Period of Employment, you
shall be eligible to be granted an award under the Company’s long-term incentive
program for the Company’s fiscal year that begins in February 2017 and each
fiscal year thereafter. The grant level and terms for each such grant shall be
established by the Compensation Committee in its sole discretion. It is expected
that the grant date fair value (as determined by the Company based on its usual
equity award valuation methodology and assumptions) of the target number of
shares subject to the award or awards that you are granted in each year will
have a value, in the aggregate, of not less than One Million Five Hundred
Thousand Dollars ($1,500,000).

 

2.  Termination and Severance.

 

(a)  Termination. Your employment by the Company may be terminated by the
Company: (i) immediately upon notice, with Cause (as defined below), or
(ii) with no less than thirty (30) days’ advance written notice to you, without
Cause, or (iii) immediately in the event of your Disability (as defined below)
or your death. In the event that you are provided with notice of termination
without Cause pursuant to clause (ii) above, the Company will have the option to
place you on administrative leave during the notice period. You may terminate
your employment by the Company: (x) with Good Reason (as defined below) with no
less than seven (7) days’ advance written notice to the Company or (y) for any
reason with no less than thirty (30) days’ advance written notice to the
Company. Any termination of your employment (by you or by the Company) must be
communicated by written notice from the terminating party to the other party.
Such notice of termination must be hand delivered (if to the Company, to the
Company’s General Counsel) and must indicate the specific provision(s) of this
Agreement relied upon in effecting the termination. The date your employment by
the Company terminates is referred to herein as your “Severance Date.”

 

(b)  Benefits upon Termination. Regardless of the reason for the termination of
your employment with the Company, in connection with such termination the
Company will pay you (on or within 30 days following your Severance Date) your
accrued and unused vacation (if any) and you will be entitled to any benefits
that are due to you under the Company’s 401(k) plan in accordance with the terms
of that plan. If you hold any stock options or other equity or equity-based
awards granted by the Company, the terms and conditions applicable to those
awards will control as to the consequences of a termination of your employment
on those awards. In addition to the foregoing, if your employment with the
Company terminates as a result of a termination by the Company of your
employment without Cause (as defined below) or if you terminate your employment
with Good Reason, you will (subject to the other conditions set forth in
Section 2(c) below) be entitled to receive, subject to tax withholding and other
authorized deductions, an aggregate amount equal to one (1) times your Base
Salary as in effect on the Severance Date (the “Severance Benefit”). Subject to
Section 5, the Company will pay this benefit to you in substantially equal
installments (each in the applicable fraction of the aggregate benefit) in
accordance with the Company’s standard payroll practices over a period of twelve
(12) months, with the first installment payable in the month following the month
in which your Separation from Service (as such term is defined below) occurs.

 

 3 

 

 

(c)  Conditions for Receipt of Severance Benefit. Notwithstanding anything to
the contrary herein, if the Severance Benefit is otherwise due to you and, at
any time, you breach any obligation under Section 6 of this Agreement, from and
after the date of such breach and not in any way in limitation of any right or
remedy otherwise available to the Company, you will no longer be entitled to,
and the Company will no longer be obligated to pay, any remaining unpaid portion
of the Severance Benefit. In addition, in order to receive any Severance
Benefit, you must, upon or promptly following (and in all events, within
twenty-one (21) days of, unless a longer period of time is required by
applicable law) your Severance Date, provide the Company with a separation
agreement which shall contain a valid, executed general release agreement in a
form acceptable to the Company, and such release shall have not been revoked. In
the event a period longer than twenty-one (21) days is required by applicable
law, then the first installment of the Severance Benefit shall remain payable in
the month following the month in which your Separation from Service (as such
term is defined below) occurs, provided that if you fail to provide the Company
with the executed general release agreement described above (or have otherwise
revoked the release), any further installments of the Severance Benefit shall
cease at such time and shall no longer be payable to you. You agree and
acknowledge that such separation agreement may contain additional restrictive
covenants, including, without limitation, non-solicitation covenants and
non-disparagement covenants.

 

(d)  Exclusive Remedy. You agree that should your employment by the Company
terminate for any reason, the payments and benefits contemplated by this
Agreement with respect to the circumstances of such termination shall constitute
the exclusive and sole remedy for any such termination of your employment and
you agree not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment. You agree that, in the event of a
termination of your employment, you are not and will not be entitled to
severance benefits under any other agreement, plan, program, or policy of the
Company.

 

3.  Certain Defined Terms. As used in this Agreement, the following terms shall
be defined as follows:

 

(a)  “Cause” shall mean that one or more of the following has occurred: (i) you
have been convicted of or pleaded no contest to a felony (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (ii) you have engaged in
acts of fraud, dishonesty or other acts of material misconduct in the course of
your duties; (iii) your abuse of narcotics or alcohol that has or may reasonably
harm the Company; (iv) any violation by you of the Company’s written policies;
(v) your failure to perform or uphold your duties and/or you fail to comply with
reasonable directives of the Parent’s Board of Directors, as applicable; or
(vi) any breach by you of any provision of Section 6, or any material breach by
you of this Agreement or any other contract you are a party to with the Company.

 

(b)  “Disability” shall mean a physical or mental impairment which renders you
unable to perform the essential functions of your employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 180 days in any 12-month period, unless a longer period
is required by federal or state law, in which case that longer period would
apply.

 

 4 

 

 

(c)  “Separation from Service” occurs when you die, retire, or otherwise have a
termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

(d)  “Good Reason” shall mean the following events without your express written
consent: (i) the assignment to you by the Board of any duties or
responsibilities which are materially inconsistent with your position as
President and Chief Executive Officer or a material reduction in duties and
responsibilities exercised by you, or a loss of the title of President and/or
Chief Executive Officer, except in connection with the termination of employment
for Cause or Disability or death, or (ii) any material breach by the Company of
any provision of this Agreement which is not cured to your reasonable
satisfaction within thirty (30) days after written notice has been provided to
the Company.

 

4.  Limitation on Benefits. Notwithstanding anything contained in this Agreement
to the contrary, to the extent that any payment, benefit or distribution of any
type to you or for your benefit by the Company or any of its affiliates, whether
paid or payable, provided or to be provided, or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the “Total
Payments”) would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced (but not below zero) so that the maximum amount of the Total
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Total Payments to be subject to the excise tax imposed by
Section 4999 of the Code. Unless you shall have given prior written notice to
the Company to effectuate a reduction in the Total Payments if such a reduction
is required, any such notice consistent with the requirements of Section 409A of
the Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Total Payments. The preceding
provisions of this Section 4 shall take precedence over the provisions of any
other plan, arrangement or agreement governing your rights and entitlements to
any benefits or compensation.

 

5.  Section 409A. It is intended that any amounts payable under this Agreement
and the Company’s and your exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent. If you are a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of your
Separation from Service and you are entitled to the Severance Benefit, you shall
not be entitled to any payment or benefit pursuant to Section 2(b) until the
earlier of (i) the date which is six (6) months after your Separation from
Service for any reason other than your death, or (ii) the date of your death.
The provisions of the preceding sentence shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Any amounts otherwise payable to you upon or in the
six (6) month period following your Separation from Service that are not so paid
by reason of such 6-month delay provision shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after your Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of your death).

 

 5 

 

 

6.  Protective Covenants.

 

(a)  Confidential Information.

 

(i)  You shall not disclose or use at any time, either during the Period of
Employment or thereafter, any Trade Secrets and Confidential Information (as
defined below) of which you become aware, whether or not such information is
developed by you, except to the extent that such disclosure or use is directly
related to and required by your performance in good faith of duties for the
Company. You will take all appropriate steps to safeguard Trade Secrets and
Confidential Information in your possession and to protect it against
disclosure, misuse, espionage, loss and theft. You shall deliver to the Company
at the termination of your employment, or at any time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes and software and
other documents and data (and copies thereof) relating to the Trade Secrets and
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its affiliates which you may then possess or
have under your control. Notwithstanding the foregoing, you may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company the earliest possible notice thereof.

 

(ii)  For purposes of this Agreement, “Trade Secrets and Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including, but not limited to, information, observations and data
obtained by you while employed by the Company or any predecessors thereof
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Trade Secrets and Confidential Information will not include any
information that has been published (other than a disclosure by you in breach of
this Agreement) in a form generally available to the public prior to the date
you propose to disclose or use such information. Trade Secrets and Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

 6 

 

 

(iii)  For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
(whether or not during usual business hours, whether or not by the use of the
facilities of the Company or any of its affiliates, and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date) together with
all patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. All Work Product that you may have
discovered, invented or originated during your employment by the Company or any
of its affiliates prior to the date hereof, that you may discover, invent or
originate during your employment or at any time following the termination of
your employment with the Company, shall be the exclusive property of the Company
and its affiliates, as applicable, and you hereby assign all of your right,
title and interest in and to such Work Product to the Company or its applicable
affiliate, including all intellectual property rights therein. You shall
promptly disclose all Work Product to the Company, shall execute at the request
of the Company any assignments or other documents the Company may deem necessary
to protect or perfect its (or any of its affiliates’, as applicable) rights
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s (or any of its affiliates’, as applicable)
rights therein. You hereby appoint the Company as your attorney-in-fact to
execute on your behalf any assignments or other documents deemed necessary by
the Company to protect or perfect the Company, the Company’s (and any of its
affiliates’, as applicable) rights to any Work Product.

 

(b)  Restriction on Competition. During your employment with the Company and
twelve (12) months following the termination of your employment with the Company
(regardless of the reason for such termination and regardless of whether or not
you are entitled to the Severance Benefit) (the “Restricted Period”), you shall
not directly or indirectly, individually or on behalf of any other person or
entity, manage, participate in, work for, consult with, render services for, or
take an interest in (as an owner, stockholder, partner or lender) any
Competitor. For purposes of this Agreement, “Competitor” means a Person anywhere
in North America (the “Restricted Area”) that at any time during the period of
time during which you are employed by the Company, or any time during the
Restricted Period engages in the business of operating retail stores and/or
websites for the sale of women’s apparel, jewelry, accessories, gifts, greeting
cards, picture frames and related items or any other business that the Company
is engaged in, or reasonably anticipates becoming engaged in. As used herein,
the term ‘retail stores’ shall not include: (i) stores that are operated in
thirty-thousand or greater square feet; (ii) department stores such as Macy’s,
Dillard’s, JCPenney, Nordstrom, Target, Walmart etc., and ; (iii) the following
named stores; Burlington Coat Factory, Marshall’s, Dollar General, Family
Dollar, DSW, FootLocker, and Dick’s Sporting Goods. The parties hereto agree
that the Company intends to engage in business throughout the Restricted Area,
even if it does not currently do so, and therefore its scope is reasonable.
Nothing herein shall prohibit you from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as you have no active participation in the business of such corporation.
The term “Person” as used in this Agreement shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

 7 

 

 

(c)  Non-Solicitation of Employees and Consultants. During your employment with
the Company and during the Restricted Period, you will not, and should be
enjoined (if necessary) from being able to directly or indirectly through any
other Person: (i) induce or attempt to induce any employee or independent
contractor of the Company or any affiliate of the Company to leave the employ or
service, as applicable, of the Company or such affiliate, or in any way
interfere with the relationship between the Company or any such affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand, or (ii) hire any person who was an employee of the Company or any
affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such affiliate has been terminated.

 

(d)  Non-Solicitation of Customers; Non-Disparagement. During your employment
with the Company and during the Restricted Period, you will not, and should be
enjoined (if necessary) from being able to directly or indirectly through any
other Person: (i) influence or attempt to influence customers, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company or any affiliate of the Company to divert their
business away from the Company or such affiliate; and (ii) interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between the Company or any affiliate of the Company, on the one hand,
and any of its or their customers, suppliers, vendors, lessors, licensors, joint
venturers, associates, officers, employees, consultants, managers, partners,
members or investors, on the other hand.

 

You agree that you will not disparage, ridicule or criticize the Company or its
affiliates and its and their present and former employees, directors and
officers, or make any remarks or statements that could reasonably be construed
as disparaging, ridiculing or criticizing any of them; provided, however, the
foregoing shall not prohibit you from giving truthful testimony in any legal
proceeding pending before any agency or court of the United States or state
government or in any arbitration proceeding relating to this Agreement.

 

(e)  Understanding of Covenants. You acknowledge and agree that the Company
would not have entered into this Agreement, providing for severance protections
to you on the terms and conditions set forth herein, but for your agreements
herein. You agree that the foregoing covenants set forth in this Section 6 (the
“Restrictive Covenants”) are reasonable, including in temporal and geographical
scope, and in all other respects, and necessary to protect the Company’s and its
affiliates’ Trade Secrets and Confidential Information, good will, stable
workforce, and customer relations. The parties hereto intend that Restrictive
Covenants shall be deemed to be a series of separate covenants, one for each
county or province of each and every state or jurisdiction within the Restricted
Area and one for each month of the Restricted Period. You understand that the
Restrictive Covenants may limit your ability to earn a livelihood in a business
similar to the business of the Company and any of its affiliates, but you
nevertheless believe that you have received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given your education, skills and
ability), you do not believe would prevent you from otherwise earning a living.
You agree that the Restrictive Covenants do not confer a benefit upon the
Company disproportionate to your detriment.

 

 8 

 

 

(f)  Enforcement. You agree that a breach by you of any of the covenants in this
Section 6 would cause immediate and irreparable harm to the Company that would
be difficult or impossible to measure, and that damages to the Company for any
such injury would therefore be an inadequate remedy for any such breach.
Therefore, you agree that in the event of any breach or threatened breach of any
provision of this Section 6, the Company shall be entitled, in addition to and
without limitation upon all other remedies the Company may have under this
Agreement, at law or otherwise, to obtain specific performance, injunctive
relief and/or other appropriate relief (without posting any bond or deposit) in
order to enforce or prevent any violations of the provisions of this Section 6,
or require you to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 6, if and
when final judgment of a court of competent jurisdiction is so entered against
you.

 

7.  Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

8.  Successors and Assigns. This Agreement is personal to you and without the
prior written consent of the Company shall not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

9.  Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF TEXAS TO BE APPLIED.

 

10.  Severability. If any provision of this Agreement is found by any court of
competent jurisdiction to be invalid or unenforceable for any reason, such
finding shall not affect, impair or invalidate the remainder of this Agreement.
If any aspect of any restriction herein is too broad or restrictive to permit
enforcement to its fullest extent, you and the Company agree that any court of
competent jurisdiction shall modify such restriction to the minimum extent
necessary to make it enforceable and then enforce the provision as modified.

 

11.  Entire Agreement, Amendment and Waiver. This Agreement constitutes the
entire agreement between you and the Company with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous oral or written
communications respecting such subject matter. This Agreement shall not be
modified, amended or in any way altered except by written instrument signed by
you and by an officer of the Company duly authorized by Parent’s Board of
Directors to execute such instrument. A waiver by either party hereto of any
rights or remedies hereunder on any occasion shall not be a bar to the exercise
of the same right or remedy on any subsequent occasion or of any other right or
remedy at any time.

 

12.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

 9 

 

 

13.  Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

14.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.

 

[Signature page follows]

 

 10 

 

 

IN WITNESS WHEREOF, you and the Company have executed this Agreement as of
September 16, 2016.

 

  Francesca’s Services Corporation   a Delaware corporation   Francesca’s
Collections, Inc.   a Texas corporation   Francesca’s Holdings Corporation   a
Delaware corporation         By:   /s/ Rick Kunes     Rick Kunes, Interim CEO  
      AGREED BY:        /s/ Steve Lawrence   Steve Lawrence

 

 11 

 

 

Exhibit A

 

Performance Criteria   Weighting       Payout as % of
Target Bonus
Allocable to the
Metric   $ Target Pre-Tax Earnings (Income from continuing operations before
income taxes)   66.7%  

Maximum

Target

Threshold

 

200%

100%

Up to 25%

 

$43.5m

$34.7m

$30.4m

Comparable Store Sales (Relative to our performance group)   33.3%  

Maximum

Target

Threshold

 

200%

100%

25%

 

TBD

TBD

TBD

 

Target Bonus for purposes of this Exhibit A: $330,344 [($657,400 x .75) x.67].

 

Performance Group for purposes of this Exhibit shall be as follows:

Dillard’s, Inc., Abercrombie & Fitch Co. Genesco Inc., J. C. Penney Company,
Inc., American Eagle Outfitters, Inc. Guess?, Inc., Kohl’s Corporation, Ann
Inc., L Brands, Inc., Macy’s, Inc., Ascena Retail Group, Inc., The Men’s
Wearhouse, Inc., Nordstrom, Inc., Chico’s FAS, Inc., Ross Stores, Inc., Sears
Holdings Corporation, DSW Inc., The TJX Companies, Inc., Foot Locker, Inc.,
Urban Outfitters, Inc., The Gap, Inc.

 

All of the above subject to confirmation per the final reported by Prior
Employer.

 

 

